DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 08/26/2020. Claims 1-30 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/02/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-22, 25-29 and 30 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S 2020/0099479) in view of NPL-INTERDIGITAL et al., "Physical Layer Procedures for NR V2X Sidelink", 3GPP Draft, 3GPP TSG RAN WG1 #98, R1-1909032, On Physical Layer Procedures for NR V2X Sidelink_Final, F-06921 Sophia-Antipolis, Vol. RAN WG1, No. Prague, CZ, 20190826 - 20190830, 16 August 2019 (2019-08-16), XP051765636, 12 Pages; hereinafter “R1-1909032”.
For claim 1: 
Park discloses a method for wireless communication at a device (see Park, at least figure 1, paragraph [0014]; an NR wireless communication system), comprising: 
receiving a data transmission (see Park, at least figure 1, paragraph [0007]-
[0012]; a receiver configured to receive configuration information on a sidelink feedback channel (a physical sidelink feedback channel (PSFCH)) resource pool); 
determining a feedback timing value based at least in part on the data transmission (see Park, at least paragraph [0010]; [0128]; determine a PSFCH resource for transmitting HARQ feedback information within the PSFCH resource pool; [0128]; In the NR HARQ, for feedback timing, a PUCCH resource and a feedback timing may be indicated using a PUCCH resource indicator in DCI format 1_0 or 1_1 PUCCH or a HARQ feedback timing indicator in response to the PDSCH (PDSCH-to HARQ feedback timing indicator; also see [0128]); 
determining a feedback resource set in a resource pool associated with one or more slots based at least in part on the feedback timing value (see Park, at least paragraph [0010]-[0011]; [0107]-[0108]; determine a PSFCH resource for receiving HARQ feedback information within the PSFCH resource pool, and a receiver configured to receive the HARQ feedback information using the PSFCH resource and the transmitter UE (UE 1) may select a resource unit corresponding to a specific resource within a resource pool including a set of resources; [0114]; [0128]; [0175]-[0177]; information on the PSFCH resource pool may include timing gap related information between i) a sidelink slot configured with each PSSCH or PSCCH resource pool and when the corresponding timing gap configuration value is K, and a UE receives a PSSCH in slot #n, the UE may transmit HARQ ACK/NACK feedback through a PSFCH resource pool of slot #(n+K) after the K slot(s) which corresponds to the timing gap configuration value; also see [0229]; [0241]; figure 14); and 
transmitting a feedback using the feedback resource set associated with the one or more slots and corresponding to the feedback timing value (see Park, at least paragraph [0012]; transmitting sidelink HARQ feedback information for enabling a radio resource for transmitting the sidelink HARQ feedback information to be allocated in the NR; [0175]-[0178]; the UE may transmit HARQ ACK/NACK feedback through a PSFCH resource pool of slot #(n+K) after the K slot(s) which corresponds to the timing gap configuration value; figure 14).
Park does not explicitly disclose determining a feedback resource set in a resource pool associated with one or more slots based at least in part on the feedback timing value. 
R1-1909032, from the same or similar fields of endeavor, discloses a resource pool is shared by a group of UEs (see R1-1909032, at least section 4, proposal 25) and the period of N slot(s) of PSFCH resource, N=2 and N=4 are additionally supported, and PSSCH transmission with its last symbol in slot n, when the corresponding HARQ feedback is due for transmission, it is expected to be in slot n+a where a is the smallest integer larger than or equal to K with the condition that slot n+a contains PSFCH resources (see R1-1909032, at least section 1) and the values of K may be determined based on data QoS and/or UE processing capability (see R1-1909032, at least section 2, proposal 4; a shorter HARQ feedback timing (e.g., shorter K value) can be used when a QoS of a sidelink transmission requires stringent latency requirements, and a longer HARQ feedback timing (e.g., larger K value) can be used when a QoS of a sidelink transmission requires a relaxed latency requirements and the QoS requirement for the data transmission is contained in the sidelink control indicator (SCI) corresponding to the data transmission. Also, the resource pool for sidelink transmissions in LTE/NR comprises a plurality of slots in which PSSCH, PSCCH, and PSFCH channels are transmitted).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by R1-
For claims 2 and 16: 
In addition to rejection in claims 2 and 16, Park- R1-1909032 further disclose wherein determining the feedback resource set in the resource pool associated with the one or more slots is based at least in part on a feedback timing associated with the data transmission (see R1-1909032, at least section 1; a PSSCH transmission with its last symbol in slot n, when the corresponding HARQ feedback is due for transmission, it is expected to be in slot n+a where a is then smallest integer larger than or equal to K with the condition that slot n+a contains PSFCH resources."; It is noted that the resources used for the transmission of HARQ feedback are based on the value of K.)
For claims 3 and 17: 
In addition to rejection in claims 3 and 17, Park- R1-1909032 further disclose wherein modifying a feedback timeline based at least in part on the feedback timing value, wherein transmitting the feedback comprises: transmitting the feedback according to the modified feedback timeline (see R1-1909032, at least section 2, proposal 5; the values of K may be determined based on data QoS ..., and Section 1: "For a PSSCH transmission with its last symbol in slot n, when the corresponding HARQ feedback is due for transmission, it is expected to be in sf ot n+a where a is the smallest integer larger than or equal to K with the condition that slot n+a contains PSFCH resources."; It is noted that after extracting the feedback timing value K (which depends on the QoS requirements for the data transmission received in slot n), the slot (n+a) is determined such that a is the smallest integer larger than or equal to K with the condition that slot n+a contains PSFCH resources. Determining the slot (n+a) based on the K-value is interpreted as a modification of a feedback timeline.).
For claims 4 and 18: 
In addition to rejection in claims 4 and 18, Park- R1-1909032 further disclose determining one or more of a plurality of feedback resources or a plurality of feedback resource sets in the resource pool associated with the one or more slots based at least in part on a radio resource control (RRC) signaling or an RRC (see R1-1909032, at least section 1; "Implicit mechanism is used to determine at least frequency and/or code domain resource of PSFCH, within a configured resource pool."; It is noted that in a LTE/NR network the sidelink resource pool is configured by the network. Configuring by the network a resource pool comprising a plurality of feedback resources among which the UE selects based on an implicit mechanism, implies that the selection of the feedback resource is based on the network configuration).
For claims 5 and 19: 
In addition to rejection in claims 5 and 19, Park - R1-1909032 further disclose wherein each feedback resource of the plurality of feedback resources or each feedback resource set of the plurality of feedback resource sets in the resource pool correspond to a separate feedback timing value (see Park, at least paragraph [0057]; [0110]; [0173]-[0174]; [0221]; [0234]; a separate feedback timing value).
For claims 6 and 20: 
In addition to rejection in claims 6 and 20, Park- R1-1909032 further disclose wherein each slot associated with the one or more slots corresponds to a separate feedback timing value, and each feedback resource of the plurality of feedback resources or each feedback resource set of the plurality of feedback resource sets in (see Park, at least paragraph [0228]; [0130]-[0131]; [0057]; each slot in the sidelink pool comprises a feedback resource with a different feedback timing value).
For claims 7 and 21: 
In addition to rejection in claims 7 and 21, Park- R1-1909032 further disclose selecting one or more of the feedback resource of the plurality of feedback resources or the feedback resource set of the plurality of feedback resource sets in the resource pool associated with the one or more slots for the feedback based at least in part on the feedback timing value (see R1-1909032, at least section 1; a PSSCH transmission with its last symbol in slot n, when the corresponding HARO feedback is due for transmission, it is expected to be in slot n+a where a is the smallest integer larger than or equal to K with the condition that slot n+a contains PSFCH resources. { .. ] Implicit mechanism is used to determine at least frequency and/or code domain resource of PSFCH, within a configured resource pool). The motivation for doing this is to provide a system networks where operations performed by the UEs may provide improvements to wireless operations. 
For claims 10 an 22: 
In addition to rejection in claims 10 and 22, Park- R1-1909032 further disclose wherein selecting one or more of the feedback resource of the plurality of feedback resources or the feedback resource set of the plurality of feedback resource sets in the resource pool associated with the one or more slots for the feedback is based at least in part on one or more of capability information or a quality of service (QoS) of traffic (see Park, at least [0127]; determined to support HARQ for QOS  or see R1-1909032, at least proposal 3, 4 and 5; HARQ.feedbackfor NR V2X side/ink unicast and groupcast, based on data QoS or channel congestion condition and the values of K may be determined based on data QoS and/or UE processing capability). The motivation for doing this is to provide a system networks where operations performed by the UEs may provide improvements to wireless operations. 
For claims 11 and 25: 
In addition to rejection in claims 11 and 25, Park- R1-1909032 further disclose wherein one or more of the plurality of feedback resources or the plurality of feedback resource sets in the resource pool comprises one or more of physical sidelink feedback channel (PSFCH) resources or physical sidelink feedback channel (PSFCH) resource sets (see Park, at least Figure 15, paragraph [0008]-[0011]; [0170]-[0173]; a UE may receive configuration information on a sidelink feedback channel (a physical sidelink feedback channel (PSFCH)) resource pool).
For claims 12 and 26: 
In addition to rejection in claims 11 and 25, Park- R1-1909032 further disclose wherein one or more of the PSFCH resources or the PSFCH resource sets are frequency division multiplexed (see Park, at least paragraph [0112]; [0152]; [0157]; An FDM scheme applied to the V2X communication may lead a time delay until a data resource is allocated after a SA resource has been allocated to be reduced (e.g., FDM sharing of a PSFCH resource).
For claims 13 and 27: 
In addition to rejection in claims 13 and 27, Park- R1-1909032 further disclose wherein one or more of PSFCH resources or the PSFCH resource sets are time division multiplexed (see Park, at least paragraph [0152]; [0157]; (e.g., the first symbol of a PSFCH resource).
For claims 14 and 28: 
(see R1-1909032, at least section 4, proposal 21; estimation between transmitter UE and receiver UEs may be beneficial for reliable transmission and interference reduction in NR V2X sidelink groupcast). The motivation for doing this is to provide a system networks where operations performed by the UEs may provide improvements to wireless operations. 
For claim 15: 
For claim 15, claim 15 is directed to a method for wireless communication at a device which has similar scope as claim 1. Therefore, claim 15 remains un-patentable for the same reasons.
For claim 29: 
For claim 29, claim 29 is directed to an apparatus for wireless communication which has similar scope as claim 1. Therefore, claim 29 remains un-patentable for the same reasons.
For claim 30: 
For claim 30, claim 30 is directed to an apparatus for wireless communication which has similar scope as claim 1. Therefore, claim 30 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 8-9, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Chien et al. (U.S 2020/0053766), discloses the first value of the first HARQ feedback indicator K1_1 is selected from a first feedback timing set, and each of a plurality values in the first feedback timing set represents a sub-slot offset of the number of the first type sub-slots for mapping to the first type assigned sub-slot. Pan et al. (WO2020/146580A1), discloses a PSFCH structure may be provided and A Tx WTRU may select the HARQ feedback schemes and PSFCH formats. He et al. (U.S 2020/0204328), discloses determine one or more HARQ feedback configuration parameters for HARQ feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
01/15/2021